                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )    (Jointly Administered)
                                                            )

             NOTICE OF AMENDED PROPOSED ORDER AND ASSET
    PURCHASE AGREEMENT SCHEDULES IN CONNECTION WITH THE SALE OF
    THE ASSETS OF CARBONLITE INDUSTRIES LLC (THE RIVERSIDE FACILITY)

         PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.      On March 18, 2021, the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) filed a motion [Docket No. 112] (the “Bid Procedures Motion”)
with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
seeking entry of (i) an order (the “Bid Procedures Order”) (a) approving Bid Procedures for the
sale (the “Sale”) of any or substantially all of the Debtors’ assets (collectively, the “Assets”), (b)
approving procedures for the assumption and assignment of designated executory contracts and
unexpired leases (collectively, the “Transferred Contracts”) and the sale and transfer of other
designated contracts, (c) scheduling the Auction and Sale Hearing,2 and (d) granting related
relief (collectively, the “Bid Procedures Relief'”), and (ii) an order(s) (each, a “Sale Order”) (a)
authorizing the Sale(s) of the Assets free and clear of all liens, claims, interests, and other
encumbrances (collectively, “Encumbrances”), other than assumed liabilities, to the Successful
Bidder(s) submitting the highest or otherwise best bid, (b) authorizing the assumption and
assignment of the Transferred Contracts to the Successful Bidder(s) and authorizing the sale and
transfer of other designated contracts, and (c) granting certain related relief.

        2.       On April 9, 2021, the Bankruptcy Court entered the Bid Procedures Order
[Docket No. 266] and, on April 9, 2021, the Debtors filed and served the Notice of Proposed
Sale or Sales of Substantially All of the Debtors' Assets, Free and Clear of All Encumbrances,
Other Than Assumed Liabilities, and Scheduling Final Sale Hearing Related Thereto [Docket
No. 268] (the “Sale Notice”) providing information on the proposed Sale(s), including, without
limitation, for the Riverside Facility.

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
  A capitalized term used but not defined herein shall have the meaning ascribed to it in the Bid Procedures and Bid
Procedures Order, as applicable.

                                                                                                                    1
DOCS_NY:43309.1 13044/001
       3.      On May 22, 2021, the Debtors filed the Notice of Successful Bidder and Auction
Results for Sale of the Assets of CarbonLite Industries LLC (The Riverside Facility) [Docket No.
498] (the “Riverside Notice of Successful Bidder”) in connection with the Sale of the Assets of
CarbonLite Industries LLC (the “Riverside Assets”). The Riverside Notice of Successful Bidder
attached a proposed form of Sale Order approving the Sale of the Riverside Assets (the
“Riverside Sale Order”) and a copy of the Purchase Agreement (the “Riverside APA”).

       4.     Attached hereto as EXHIBIT 1 is an amended proposed Riverside Sale Order
(the “Amended Riverside Sale Order”). A redline to the Riverside Sale Order filed with the
Riverside Notice of Successful Bidder is attached hereto as EXHIBIT 2.

        5.    Attached hereto as EXHIBIT 3 are updated Riverside APA Schedules (the
“Amended Riverside APA Schedules”). A redline of the Amended Riverside APA Schedules to
the Riverside APA Schedules filed with the Riverside Notice of Successful Bidder is attached
hereto as EXHIBIT 4. For the avoidance of doubt, the Transferred Contracts with respect to the
Riverside Assets and Riverside APA are those listed in Sections 2.1(c), 2.1(e), and 2.1(f) of the
Amended Riverside APA Schedules (the “Riverside Transferred Contracts”).3

        6.       Attached hereto as EXHIBIT 5 is an updated Exhibit B-1 to the Riverside APA.

Dated: June 3, 2021                                 PACHULSKI STANG ZIEHL & JONES LLP

                                                  /s/ James E. O’Neill
                                                  Richard M. Pachulski (CA Bar No. 90073)
                                                  Gabriel I. Glazer (CA Bar No. 246384)
                                                  James E. O'Neill (DE Bar No. 4042)
                                                  Steven W. Golden (NY Bar No. 5374152)
                                                  919 N. Market Street, 17th Floor
                                                  P.O. Box 8705
                                                  Wilmington, DE 19899 (Courier 19801)
                                                  Tel: (302) 652-4100
                                                  Fax: (302) 652-4400
                                                  Email: rpachulski@pszjlaw.com
                                                         gglazer@pszjlaw.com
                                                         joneill@pszjlaw.com
                                                         sgolden@pszjlaw.com

                                                  Attorneys for Debtors and Debtors in Possession




3
 For the avoidance of doubt, the Excluded Vendor Contracts listed in Section 2.1(c)-1 of the Amended Riverside
APA Schedules are not Transferred Contracts.


                                                      2
DOCS_NY:43309.1 13044/001
